Case: 22-10136      Document: 00516463434         Page: 1    Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 7, 2022
                                  No. 22-10136
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Elidio Jaimes Franco,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-233-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Elidio Jaimes Franco has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Franco has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10136     Document: 00516463434          Page: 2   Date Filed: 09/07/2022




                                   No. 22-10136


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2